The opinion of the Court was delivered by
Poché, J.
In this case, in which Adolphus Banks, Louis Edwards, Edmond Drennels, and Prudy Williams had been indicted for conspiracy and murder, a nolle prosequi was entered as to Banks, who was afterwards used as a State wintess, and ,the trial resulted in the acquittal of Prudy Williams, and in the conviction of murder, by an unqualified verdict, of Edmond Drennells, and in the conviction of Louis Edwards for murder without capital punishment.
The two convicted defendants prosecute this appeal and urge numerous complaints for our examination.
1st. They contend that the minutes of the court fail to show that an indictment was presented against them in open court, because the entry in the minutes on the subject refers to an indictment against Adolphus Bcmlcs only.
But the record shows that the indictment, which was presented on that day, was entitled: “State of Louisiana vs. Adolphus Banks et als.," and the indictment itself charges all four of the persons hereinabove enumerated with the crime of murder and conspiracy. This and other errors in the general confection of the transcript may go a great way to prove gross negligence or glaring incompetency on the part of the clerk, but they cannot vitiate the proceedings, from the whole tenor of which it appears to our entire satisfaction that an indictment was duly presented against the two defendants who are now *738appellants before us, and that their complaint in this particular is groundless.
2d. The next complaint involves the ruling of the trial judge in admitting as evidence the statement by the State witness, Adolphus Banks, that Louis Edwards had told him where he had procured the ax with which the homicide had been committed.
In the opinion of the judge the conspiracy for the perpetration of the murder had been proved against the two appellants, and it appeared that the statement had been made at the time and place of the homicide, hence it follows that the declaration of one of the conspirators in connection with the common purpose must be held as that of all the others, and it was therefore admissible as evidence against them all.
In Ford’s case, 37 Ann. 443, this court, guided by undisputed authority, formulated the rule as follows : “When conspiracy has once been proved, in the opinion of the trial judge, evidence of the acts and declarations of one of the conspirators in the prosecution of the common design, is admissible against all the others.” Wharton’s Criminal Evidence, Secs. 698, 701; United States vs. Goodwin, 12 Wharton, 469. We therefore uphold the trial judge in the ruliug complained of.
3d. It is next charged as error on the part of the judge to have admitted the testimony of a witness to the effect that Banks had shown him the place where the homicide had been committed, and the spot where the body of the victim had been found. The evidence was properly admitted to corroborate the testimony of Banks who had already testified. There is no force in the contention that the facts disclosed by that evidence were res inter alios aeta, as it appear® that, at the time, Banks was one of the accused in the case. The objection that the State could not corroborate her testimony before it was attacked finds no sanction in law or reason. The parties to a suit can not be controlled in the order of introducing this evidence. It was not only competent for the district attorney to seek, at any stage of the trial, to corroborate the testimony of an accomplice who had turned State’s evidence, but it was his duty to do so, in compliance with well settled jurisprudence, and in justice to the accused themselves, whose counsel were zealous in their efforts to prevent a conviction on the uncorroborated testimony of an accomplice, and this was the subject of their fourth bill of exception, in which they complain of the refusal of the judge to charge the jury to give no faith to the statements of the accomplice implicating other persons but himself, unless he was therein corroborated by unimpeached evidence.
*739The judge very properly refused the charge as requested, because it was unwarranted by the laws of this State; and because in his general charge to the jury, he had covered the whole ground in a manner fully sanctioned Dy criminal jurisprudence in this State as well as in other commonwealths of the American Union. He had charged as follows: “The fact that a witness was an accomplice may affect his credibility but not bis competency, that is, he is a legal witness, and you must determine what credit you think his testimony is entitled to, whether corroborated or uncorroborated.”
In these few clear and terse utterances, the judge successfully announced the whole doctrine as established in jurisprudence, and complied at the same time with the rule of law which places the solution of the facts in a criminal prosecution within the exclusive province of the jury. Bishop, C. P., 1160, 1169. State vs. Mason, 39 Ann. 476; State vs. Prudhomme, 25 Ann. 522; State vs. Bayonne, 23 Ann. 78. Proffatt on Jury Trials, § 365.
5th. Prom the foregoing considerations we conclude that the trial judge was> equally correct in refusing the charge requested by counsel for tbe defense embodying the legal maxim “ falsus in umo,falsus in omnibus,” which is tbe subject of their fifth bill of exception, and which was likewise intended to affect tbe testimony of the accomplice, Banks. As the jury were the sole judges of the credibility of the witness, it was their right, untrammelled by any direction, check or restraint on the part of the court, to adopt their own rules or modes of testing the credit to which the witness was entitled to, and of weighing the value of his testimony. Bishop, C. P., 1149; Wharton’s Criminal Evidence, § 380; Waterman’s Criminal Digest, p. 130 No. 34.
After a thorough examination and minute consideration of all the grounds of error urged by these appellants, we reach the conclusion that they have had a fair and impartial trial, and that they are entitled to no relief at our hands.
Judgment affirmed.